Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Shanley on 4/5/2021.

1. Claim 21 has been amended to “The semiconductor nanoparticles according to claim 20, wherein the ratio of the number of Ag atoms to the total number of Ag, In, and Ga atoms is from 0.3 to 0.55, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.5 to 0.9.”
2. Claim 22 has been amended to “The semiconductor nanoparticles according to claim 20, wherein the ratio of the number of Ag atoms to the total number of Ag, In, and Ga atoms is from 0.05 to 0.27, and the ratio of the number of Ga atoms to the total number of In and Ga atoms is from 0.25 to 0.75.”

Allowable Subject Matter
Claims 17-34 are allowed.
Regarding claim 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “Semiconductor nanoparticles, comprising: Ag, In, Ga, and S, wherein a ratio of a number of Ga atoms to a 
Regarding claim 29, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “preparing a mixture containing silver acetate, indium acetylacetonate, gallium acetylacetonate, a sulfur source, and an organic solvent” when taken in combination with all the remaining limitations of the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/W.H/Examiner, Art Unit 2819